Citation Nr: 0633736	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to a service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left calf 
disorder secondary to service-connected post-traumatic 
arthritis of the left ankle.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for frostbite of the 
feet.  

7.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1951.  

In January 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket.  Expedited 
consideration of his appeal has followed.  

This matter was most recently before the Board of 
Veterans' Appeals (Board) in March 2006, at which time it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purposes of this remand were to permit the RO or AMC to 
issue a supplemental statement of the case due to the 
receipt of additional documentary evidence prior to 
recertification of the veteran's appeal to the Board and 
to obtain clarification with respect to a medical opinion 
offered by a VA physician in March 2005.  Upon completion 
of the requested actions, the case was returned to the 
Board for further review.

The issue of secondary service connection for heart 
disease is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
veteran if further action is required on his part.



FINDINGS OF FACT

1.  In August 2005, the veteran withdrew from appellate 
consideration his claims for entitlement to direct service 
connection for right knee and ankle disorders and 
frostbite of the feet, as well as entitlement to secondary 
service connection for a left calf disorder and to an 
increased rating for PTSD, and such withdrawal was not 
thereafter rescinded either explicitly or implicitly.  

2.  There is a showing of current disablement involving a 
left knee disorder, but competent evidence of a nexus 
between such disorder and the veteran's period of military 
service or any event thereof is lacking.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the 
veteran's claims of entitlement to direct service 
connection for right knee and ankle disorders and 
frostbite of the feet, as well as his claim of secondary 
service connection for a left calf disorder and an 
increased rating for PTSD.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.202, 20.204 (2006).

2.  A left knee disorder was not incurred in or aggravated 
by service, nor may arthritis of the left knee be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Questions

As noted above, this matter was remanded most recently by 
the Board in March 2006.  One or more other remands from 
the Board preceded that action.  All of the actions 
previously sought by the Board through its prior 
development requests as to the matters herein addressed 
appear to have been completed in full as directed, and 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

It is well-established doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each 
case before adjudicating the merits of such case, and that 
a potential jurisdictional defect may be raised by the 
tribunal, sua sponte or by any party, at any state in the 
proceedings, and, once apparent, must be adjudicated. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The question herein presented as to the Board's 
jurisdiction of the veteran's claims of entitlement to 
direct service connection for right knee and ankle 
disorders and frostbite of the feet, as well as his 
entitlement to secondary service connection for a left 
calf disorder and to an increased rating for PTSD, is by 
definition a legal one, as it is governed not by the facts 
presented but by the controlling laws and regulations.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The 
facts surrounding this jurisdictional matter are 
undisputed.  Because the governing legal authority, and 
not the evidence, is dispositive of this matter, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) and its 
implementing regulations are not for application in this 
instance.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

As to those matters over which the Board has jurisdiction, 
it is noted that, under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to 
notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining 
all relevant evidence adequately identified in the record, 
and in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty to 
notify the appellant that he should submit all pertinent 
evidence in his possession.

During the pendency of this appeal, a decision was entered 
by the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) 
Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that the VCAA notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  

In this case, with respect to the issue of service 
connection for a left knee disability, there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
VCAA was provided to the veteran by the RO through its 
January 2001 correspondence to him, as well as the AMC's 
letters of August 2004 and April 2006.  The Board finds 
that the veteran received notice and was aware of the 
evidence needed to substantiate his service connection 
claim and the avenues through which he might obtain such 
evidence and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was advised 
to submit ay and all relevant evidence in his possession.  
Thus, all necessary action has been taken to provide the 
veteran with notice required by the VCAA and as 
interpreted by the Court in its decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

While all of the required notice was not provided prior to 
the initial RO decision on the claim, notice was complete 
prior to the August 2006 readjudication of the claim on 
the merits.  See Prickett v. Nicholson, No. 04-0140 (U. S. 
Vet. App. September 11, 2006).  The content of the notice 
complied fully with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  After notice was provided, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim and to 
respond to VA notice.  The veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The 
Board finds that the failure to provide the veteran with 
the all the specific types of notice outlined in the VCAA 
prior to the initial unfavorable determination has not 
harmed the veteran and that no useful purpose could be 
served by remanding the case on that account.  
See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (reversed on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  See also Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

These letters also included notice as to disability 
ratings or effective dates were service connection to be 
awarded, per Dingess/Hartman.  In view of the foregoing, 
and inasmuch as neither the appellant-veteran, nor his 
representative, challenges the timing or sufficiency of 
any notice provided, see Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006), there is no known 
impediment to the Board's entry of a final decision on the 
merits of the matters presented for review.  

Finally, all pertinent examination and treatment records 
have been obtained and made a part of the veteran's claims 
folder to the extent that such records have been 
adequately identified or are otherwise available.  It, 
too, is noted that all available service medical records 
of the veteran have been obtained for review.  As well, a 
VA medical examination has been afforded the veteran with 
respect to his claim for service connection for a left 
knee disability and such examination was comprehensive in 
scope and productive of detailed clinical and diagnostic 
findings.  No VA medical examination is in order, pursuant 
to 38 C.F.R. § 3.159(c), as to the veteran's claim for 
service connection for a left knee disorder, given that 
service medical records are wholly negative for indicia of 
such a disorder, that disability is not is shown to have 
been present for many years following the veteran's 
discharge from service, and competent evidence fails to 
link such an entity to service.  See 38 C.F.R. 
§ 3.159(c)(4).  As such, it is found VA has satisfied its 
duties under the VCAA.

Jurisdictional Matters

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204.  Here, the veteran, by 
means of correspondence executed by him in August 2005 and 
received by the RO later in the same month, elected to 
withdraw his appeal with respect to his pending claims of 
entitlement to direct service connection for right knee 
and ankle disorders and frostbite of the feet, as well as 
his entitlement to secondary service connection for a left 
calf disorder and to an increased rating for PTSD.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those matters. Accordingly, 
the Board does not have jurisdiction to review that 
portion of the appeal and it must therefore be dismissed.

Service Connection for a Left Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Notwithstanding the veteran's assertion as to the service 
onset of a left knee disorder, including arthritis, 
service medical records fail to denote any complaint or 
finding involving an injury or disorder of his left knee.  
Even if it were to be conceded that a left knee injury 
occurred in service, per 38 U.S.C.A. § 1154 (West 2002), 
there is no showing of any left knee disablement for years 
following the veteran's separation from service.  In fact, 
no medical evidence of a left knee disorder is shown until 
1988, decades after the veteran's separation from service, 
when he reported the spontaneous onset of left knee pain 
and X-rays initially demonstrated the existence of 
degenerative joint disease affecting the left knee.  Such 
disability ultimately resulted in a total left knee 
replacement in May 1999, with continuing residuals being 
subsequently identified.  

While there is a showing of current disablement of the 
veteran's left knee, the record is devoid of competent 
evidence linking the veteran's current left knee disorder 
to his period of military service or any event thereof.  
On the occasion of a VA medical examination in May 1989, 
the examiner found no link between the veteran's left knee 
arthritis and an in-service gunshot wound of the leg, and 
it was concluded on a VA medical examination in March 2005 
that there was no nexus between current left knee 
disability of the veteran and his service or any incident 
thereof.  No medical professional by finding or opinion 
explicitly or implicitly links the veteran's left knee 
disorder to his period of military service or any event 
thereof.  See Hickson, supra.  The veteran's own personal 
opinions as to the date of onset of the disorder in 
question or the existence of a nexus between such 
disability and his military service are not competent 
evidence, since the veteran, as a lay person untrained in 
the field of medical diagnostics and etiologies, is 
incompetent to offer an opinion that requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In view of the foregoing, and inasmuch as the veteran's 
assertions as to the service incurrence of his left knee 
disability are uncorroborated, it is determined that a 
preponderance of the evidence is against entitlement to 
the benefit sought.  Thus, entitlement to service 
connection for a left knee disorder, including arthritis, 
must be denied.  


ORDER

The appeal of the veteran's pending claims of entitlement 
to direct service connection for right knee and ankle 
disorders and frostbite of the feet, as well as his 
entitlement to secondary service connection for a left 
calf disorder and to an increased rating for PTSD is 
dismissed.

Service connection for a left knee disorder, including 
arthritis, is denied.


                                                           
REMAND

The record reflects the post-service onset of the 
veteran's heart disease, diagnosed as coronary artery 
disease or arteriosclerotic heart disease.  In support of 
the veteran's entitlement, two documents, dated in 
December 2000, are submitted, one of which is an entry in 
a VA outpatient medical record and the other is a letter 
from an attending VA physician.  In the outpatient record, 
it was set forth by the physician that it was his 
"unprovable", but valid opinion, that had the veteran not 
had PTSD, his heart or cardiovascular disorder would have 
been much less problematic that it had been.  In his 
December 2000 letter, the same physician reported that the 
veteran's life-threatening and disabling coronary artery 
disease was stress related and was certainly worse than it 
would have been had the veteran never had PTSD.  

In order to obtain further clarification of the 
relationship between the entities in question, the Board 
requested by way of its August 2004 remand that a VA 
medical examination be undertaken.  Such an evaluation was 
performed in March 2005 by a VA nurse practitioner and 
yielded diagnoses of hypertension, arteriosclerotic heart 
disease, and coronary artery disease with status post 
myocardial infarction and an angioplasty with stenting 
procedure.  In the opinion of the examiner, the veteran 
had a long history of arteriosclerotic heart disease and 
coronary heart disease, but exhibited a well-functioning 
heart and heart valves and it was less likely than not 
that the veteran's coronary artery disease was caused or 
aggravated by his PTSD.  Further notation was made by the 
nurse practitioner, in essence, that the veteran's Holter 
monitor did not show any specific episodes of anxiety 
causing any heart or pulse abnormality.  It was noted that 
his vascular disease (coronary artery disease) could be 
related (to the PTSD) if he was put at extreme distress 
with his post-traumatic stress, as it could aggravate 
vascular disease but "not to any great extent that could 
cause a pulse irregularity".  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of 
the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset 
of aggravation.

With respect to the question of whether the veteran's 
service-connected PTSD aggravated his coronary artery 
disease, the relevant medical evidence of record is 
conflicting in nature.  Moreover, a rationale is lacking 
for the favorable VA opinion and the unfavorable opinion 
was from a nurse practitioner.  The Board finds that a 
more thorough cardiovascular opinion from a board 
certified cardiologist is warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions).




Accordingly, this case is remanded for the following 
action:

1.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the 
purpose of implementing the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2.  The veteran must be afforded a VA 
cardiovascular examination by a board 
certified cardiologist for the purpose 
of determining the etiology of his 
heart disease and, specifically, 
whether this disorder was caused or 
aggravated by the veteran's service-
connected PTSD.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran 
(to include treatment history), the 
physical examination, any laboratory 
tests that are deemed necessary, and 
any additional specialty examinations 
that are warranted, the cardiologist is 
requested to answer the following 
question:

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
current heart disease was caused 
or aggravated by his service-
connected PTSD?

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to find 
in favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship; 
less likely weighs against the 
claim.  

Additionally, the Board advises 
that "aggravation" is defined for 
legal purposes as a chronic 
worsening of the underlying 
condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's heart disease was 
aggravated by his service-
connected PTSD, to the extent that 
is possible, the examiner is 
requested to provide an opinion as 
to approximate baseline level of 
severity of the heart disease 
before the onset of aggravation.

The examiner is also requested to 
provide a rationale for any 
opinion expressed and is advised 
that if a conclusion cannot be 
reached without resort to 
speculation, he or she should so 
indicate in the examination 
report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 370 
(1999) (per curiam).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


